Exhibit 10.46 LOAN AGREEMENT (Addendum No. 3) WHEREAS: · This addendum serves to update the Loan Agreement (attached as Exhibit 10.1 to the Form 10-K/A-2 Coronus Solar Inc. filed with the SEC on December 10, 2010) between Jefferson Thachuk (the “Lender”) and Coronus Solar Inc. (the “Borrower”), and subsequently updated by Addendum No. 1, dated June 20, 2011 (attached as Exhibit 10.35 to the Form 10-K Coronus Solar Inc. filed with the SEC on June 27, 2011) and by Addendum No. 2, dated October 26, 2011 (attached as Exhibit 10.44 to the Form 10-Q Coronus Solar Inc. filed with the SEC on November 14, 2011). · This addendum is current as of February 8, 2012. · A detailed chronology of the Loans, subsequent to October 26, 2011 is attached to this addendum as Exhibit A. · As at December 31, 2011, the principal amount of the Loans totaled CAD $225,800, plus USD $6,600. · As at February 8, 2011, the principal amount of the Loans totaled CAD $227,800, plus USD $6,600. RESOLVED: This addendum fairly and accurately characterizes the subsequent loan activity between the Lender and the Borrower. 1 DATED:this 8th day of February, 2012. JEFFERSON THACHUK DAVID HOLMES Jefferson Thachuk David Holmes Lender Coronus Solar Inc., Director KENNETH BOGAS Kenneth Bogas Coronus Solar Inc., Director 2 EXHIBIT A Loans from Shareholder - Jeff Thachuk As at February 8, 2012 CAD USD Date Source Principal Principal 26-Oct-11 Opening Balance 29-Nov-11 Deposit - 2-Dec-11 Deposit 3-Dec-11 Deposit 15-Dec-11 Deposit 29-Dec-11 Deposit 11-Jan-12 Deposit 30-Jan-12 Deposit Total CAD227,800 USD6,600 3
